DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 06/28/2022 has been entered.  Claims 1-2, 4-18, 35-40, and 45-46 remain pending in the application.  Claims 3, 19-34, and 41-44 have been canceled.  Claims 18 and 35-40 were withdrawn, but have been rejoined and examined on the merits.  

Election/Restrictions
Claims 1-2, 4-17, and 45-46 are allowable. Claims 18 and 35-40, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions I - IV, as set forth in the Office action mailed on 04/02/2021, is hereby withdrawn and claims 18 and 35-40 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-2, 4-18, 35-40, and 45-46 are allowed.  
The following is an examiner’s statement of reasons for allowance:
The instant claims are to an apparatus for manufacturing a metallic article, comprising: a reduction apparatus for electrochemically reducing a feedstock to a metallic product; a processor for converting the metallic product to a metallic powder; and an additive-manufacturing apparatus for fabricating the metallic article from the metallic powder; in which the reduction apparatus, the processor and the additive manufacturing apparatus are collocated, or are located on the same site, in which the reduction apparatus comprises an electrochemical cell in which, in use, an anode and a cathode are in contact with a fused salt and the feedstock contacts the cathode and the fused salt, and an electrical power supply for applying a cathode potential to the cathode so that the feedstock is reduced to the metallic product.  
The closest prior art is O'Neill (U.S. Publication No. 2014/0186205) as set forth in the Final Rejection mailed 02/28/2022.  Applicant argues that the Examiner's indication that claims 3-7 are objected to but would be allowable if rewritten into independent form to include the limitations of any base and intervening claims, and that by this Amendment, Applicants have amended claim 1 to incorporate the elements of claim 3 (remarks, page 7).  Applicant argues that the amendments presented herein place the subject application in condition for allowance (remarks, page 7).  These arguments have been fully considered and are persuasive.  
The references do not teach or suggest in which the reduction apparatus comprises an electrochemical cell in which, in use, an anode and a cathode are in contact with a fused salt and the feedstock contacts the cathode and the fused salt, and an electrical power supply for applying a cathode potential to the cathode so that the feedstock is reduced to the metallic product.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA JANSSEN whose telephone number is (571)272-5434.  The examiner can normally be reached on Mon-Thurs 10-7 and alternating Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REBECCA JANSSEN/Primary Examiner, Art Unit 1733